811 F.2d 606
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gabb Lee MITCHELL, Plaintiff-Appellant,v.Mahailiah HUGHES, Fred Kelly, III, and City of Gallatin,Defendants-Appellees.
No. 86-5722.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1986.

1
Before ENGEL and JONES, Circuit Judges, and ALLEN, Senior District Judge.*

ORDER

2
The plaintiff appeals pro se from the district court order which dismissed his 42 U.S.C. Sec. 1918 complaint pursuant to 28 U.S.C. Sec. 1915(d).  In conjunction with this appeal plaintiff has filed motions for transcript and counsel.  The case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The transcript which plaintiff requests was ordered to be issued to him by the district court on July 9, 1986.  Therefore, this issue is moot.


4
It is ORDERED that the district court's judgment be affirmed for the reasons stated in the district court's opinion.  Rule 9(d)(3), Rules of the Sixth Circuit.  Therefore, the motion for appointment of counsel is also denied.



*
 The Honorable Charles M. Allen, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation